Notice of Pre-AIA  or AIA  Status
Status of Claims
This action is in reply to the amendments and remarks filed on December 28, 2021.
Claims 1, 5, 10, and 17 have been amended.
Claims 1, 2, 4-7, 9-11, 13-15, 17, 18 and 20 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
35 U.S.C. 112(a) rejection is maintained in light of the claim amendment and remarks.
35 U.S.C. 103 rejection is maintained in light of the amended claim limitations. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-7, 9-11, 13-15, 17, 18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 
Regarding Claims 1, 2, 4-7, 9-11, 13-15, 17, 18 and 20, independent Claims 1, 10 and 17 all recite: autonomously cause one of the plurality of smart appliances of one of the plurality of properties to execute an autonomous maintenance action that corresponds with the recommended action such that the one smart appliance executes an action upon itself.  Yet Applicant has failed to provide a sufficient number of examples of autonomous maintenance actions that corresponds with the recommended action such that the one smart appliance executes an action upon itself.  This amounts to claiming the genus of any and all ways to autonomous maintenance actions.  Applicant fails to adequately disclose, however, a sufficient number of species to demonstrate possession of the genus of autonomous maintenance actions on a smart appliance.  This is a problem under the written description requirement of § 112(a).  
As the courts have made clear, 35 U.S.C. § 112(a) contains a written description requirement that is separate and distinct from the enablement requirement. See AriadPharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340 (Fed. Cir. 2010) (en banc) (hereinafter “Ariad”). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, Vas-Cath, 935 F.2d at 1562-63; Ariad, 598 F.3d at 1351. 
Applying the above legal principles to the facts of the case at hand, Examiner concludes that the Applicant’s disclosure fails to sufficiently disclose possession at the time of the invention. The independent claims now recite that autonomous maintenance actions that corresponds with the recommended action such that the one smart appliance executes an action upon itself. While Applicant’s specification discusses: for example, the controller may order a replacement part [of] or cause an appliance to execute a cleaning cycle or the like; alternatively, or additionally, the controller may schedule an appointment with a maintenance person to come in and execute a tune up or fix of one or more aspects of a property (Specification ¶ 13) and autonomously send in the appliance for maintenance rather than wait for an authorized user to confirm the maintenance in response to determining that there is less than a threshold amount of time (e.g., less than a week) before the warranty expires (Specification ¶ 18).  Applicant’s specification does not demonstrate a generic invention that achieves the claimed result because there is an insufficient disclosure of a sufficient number of species of autonomous maintenance actions on smart appliances that corresponds with the recommended action such that the one smart appliance executes an action upon itself to support the claimed genus.  This demonstrates that the Applicant has failed to reasonably convey possession at the time of the invention.
 	As the Federal Circuit has stated in Ariad: 
a generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally defined genus.
Ariad, 598 F.3d at 1349 (emphasis added). While Ariad relates to chemical compounds, the legal principles are the same. The MPEP additionally states that: 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
MPEP § 2163(II)(A)(3)(a)(ii).  Applicant’s claim to such an open-ended genus is similar to the claims at issue in Ariad that “merely recite a description of the problem to be solved while claiming all solutions to it.”  Ariad, 598 F.3d at 1353.  Ariad further states that “Patents are not awarded for academic theories [and a] patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.”  Id.  Therefore, Ariad requires that when Applicant claims a genus, sufficient materials must be disclosed to demonstrate that the genus has in fact been disclosed, which Applicant has not done.
By not providing a sufficient description of a representative number of species of autonomous maintenance actions that corresponds with the recommended action such that the one smart appliance executes an action upon itself, Applicant has failed to provide 
Claims 2, 4-7, 9, 11, 13-15, 18 and 20 depend from claims 1, 10, and 17 above and therefore inherit the 35 U.S.C. 112 deficiencies of their parent claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-6, 9, 10, 11, 13, 14, 16, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mowatt et al. (US 20180211339, hereinafter "Mowatt") further in view of Anderson et al. (US 20150178865, hereinafter "Anderson")
Re. Claim 1, 10 and 17 A computer-implemented method (Abs.; Systems, methods, and computer-readable media are disclosed for generating property and tenant insights based on sensor devices., Examiner notes Claims 1, 10, and 17 are identical but for statutory category and the generic computer hardware of Claims 10 and 17.  Because Mowatt teaches CRM executable by a processor, it also teaches Claims 10 and 17 and thus those claims (as well as dependents) can be lumped together for the sake of brevity), Mowatt teaches comprising:
receiving, from a plurality of sensors of a plurality of smart appliances dispersed across a plurality of properties, data regarding utilization of the plurality of smart appliances of each of the plurality of properties (¶ 6; receiving, at the server over the electronic communications network, a plurality of attributes of the plurality of properties; receiving, at the server over the electronic communications network from each property of the plurality of properties, sensor data of at least one sensor monitoring the property); 
identifying, by a centralized controller and from the data, efficiency statuses of each smart appliance of the plurality of smart appliances of each property of the plurality of properties (¶ 6; and generating, by the server for each property and each tenant, a plurality of insights based on one or more of the aggregated sensor data, the plurality of attributes of a plurality of tenants, and the plurality of attributes of the plurality of properties.); and (¶ 38; In certain embodiments of the present disclosure, the score may be computed based on a derivation from 70 degrees F. and less than or equal to 20% humidity., the Examiner notes that 
identifying, by the centralized controller, vacancy statuses of each property of the plurality of properties using the data (¶ 28; “property of the one or more properties 104 a may also include one or more sensors 108 residing in and/or on the property. For example, there may be one or more sensors 108 to detect when a vehicle is parked in the parking space or garage, one or more sensors 108 to detect when the property 104 a is occupied, one or more sensors 108 to detect noise levels in the property 104 a or around the property 104 a, one or more temperature sensors 108, one or more humidity sensors 108 in various rooms of the property 104 a. Further, there may be one or more sensors 108 attached to a vacuum cleaner and/or to cleaning supplies in a closet of the property 104 a, one or more sensors 108 to detect whether a closet shelf is full, one or more sensors 108 to detect when a kitchen closet or vacancy statuses of each property of the plurality of properties using the data. ¶ 30-33 disclosing the sensor data is received and provided to remote server to be analyzed. This is consistent to the Application’s Specification in ¶ 11 and ¶50, “controller 110 may determine vacancy amounts and/or how often tenancy changes or the like by a general amount of activity from sensors 140 (e.g., where vacancy is indicated by a sudden drop to near zero from one or more sensors 140, and a tenancy change may be indicated by a sudden change of activity across a plurality of sensors 140).”); 
determining, by the centralized controller using the statuses and the vacancy statuses, a health status of a property that is within a vicinity of the plurality of properties (¶ 37; A cleanliness score may be generated based on sensor data from certain sensors 108 located ¶ 38; “A comfort score may be generated based on sensor data from certain sensors 108 located inside and outside of the property. To determine a comfort score, an average temperature and humidity from the sensors of the property (when tenants may be away, present, and/or are sleeping) may be calculated. In certain embodiments of the present disclosure, the score may be computed based on a derivation from 70 degrees F. and less than or equal to 20% humidity. Additionally, an average daily cost of achieving the comfort score may be calculated. For example, the 
Mowatt doesn’t teach determining, by the centralized controller, a recommended action that is determined to improve the health status; and
the centralized controller autonomously causing one of the plurality of smart appliances of one of the plurality of properties to execute an autonomous maintenance action that corresponds with the recommended action such that the one smart appliance executes an action upon itself.
However, Anderson does teach determining, by the centralized controller, a recommended action that is determined to improve the health status (¶ 48; The executable recommendations 340 can be, for example, inspection orders, repair orders, work schedules, HVAC Start-Up and Ramp-Down times (e.g., as described in more detail below with reference to FIG. 4), and preventative maintenance actions such as those embodied in U.S. Pat. No. 7,945,524, which is hereby incorporated by reference in its entirety. In one embodiment, the 
the centralized controller autonomously causing one of the plurality of smart appliances of one of the plurality of properties to execute an autonomous maintenance action that corresponds with the recommended action such that the one smart appliance executes an action upon itself (¶ 41; One or more of the recommended actions 240 can be generated. For example, element 230 can generate a set of proposed actions 240 which can then be executed manually. Alternatively, such proposed actions can be executed in an autonomous manner, and ¶ 48; HVAC Start-Up and Ramp-Down times (e.g., as described in more detail below with reference to FIG. 4), and preventative maintenance actions.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Mowatt's health status monitoring with Anderson's approach for determining a recommended action for the benefit of improving the comfort, energy efficiency, resiliency and reliability of building operations and management and drive towards a continuous commissioning of the building through its lifetime. (Anderson, ¶ 6).
Re. Claim 2, 11 and 18 Mowatt and Anderson teach the computer-implemented method of claim 1, 10 and 17, Anderson teaches further comprising wherein providing the recommended action includes generating a notification for a user regarding to execute the recommended action (¶ 8, Lines 14-22; The method can further include displaying the one or 
Re. Claim 4 and 13, Mowatt and Anderson teach the computer-implemented method of claim 1 and 10, Anderson further teaches further comprising identifying wherein the statuses include a thermal efficiency status as determined based on at least one of:
thermal sensors capturing heat leaving a property (¶ 92, Lines 10-16; The recommendation engine can take into account a variety of continuous feedbacks, e.g., the operators' actual actions taken, and the system responses, e.g., the space temperature curve due to the set-points adjustment, the fan speed change, and the thermal inertia, and provides more accurate recommendations for the next period.); or
a delta of a recorded environmental temperature and an internal temperature of the property.
Re. Claim 5, Mowatt and Anderson teach the computer-implemented method of claim 1, Mowatt teaches wherein identifying vacancy statuses includes identifying respective vacancy statuses via changes of activity detected by the plurality of sensors (¶ 28; “property of the one or more properties 104 a may also include one or more sensors 108 residing in and/or on the property. For example, there may be one or more sensors 108 to detect when a vehicle is parked in the parking space or garage, one or more sensors 108 to detect when the property identifying vacancy statuses includes identifying respective vacancy statuses via changes of activity detected by the plurality of sensors).
Re. Claim 6 and 14, Mowatt and Anderson teach the computer-implemented method, system and computer program product of claims 1 and 10, Anderson further teaches wherein the statuses include a maintenance status (¶ 56, Additionally, the automated on line evaluator can monitor the executable recommendations 340 and score the results of those actions, for example where an operator's action deviates from the executable recommendations 340, the actions including for example lighting levels, air conditioning or heat controls, load shedding such as safely shutting off elevators to optimize electrical usage during emergencies, heating ventilation and air conditions (HVAC) system optimization, and tenant comfort level maintenance regardless of occupancy levels on each floor.).
Re. Claim 9, Mowatt and Anderson teach the computer-implemented method of claim 1, Mowatt teaches wherein the sensors are connected to the Internet of Things (IoT) (¶ 22, Lines 1-3; The present disclosure relates to generating property and tenant insights based on sensor devices, such as Internet of Things ("loT") devices.).
Claims 7, 15 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mowatt et al. (US 20180211339, hereinafter "Mowatt") further in view of Anderson et al. (US 20150178865, hereinafter "Anderson") further in view of Rodriguez Bravo et al. (US 20200342269, hereinafter "Rodriguez Bravo").
Re. Claim 7, 15 and 20, Mowatt and Anderson teach the computer implemented method of claim 6, 14 and 17, Mowatt and Anderson do not teach wherein the maintenance status includes determining whether each of the plurality of smart appliances was used according to respective specifications of the plurality of smart appliance.
However Rodriquez Bravo teaches wherein the maintenance status includes determining whether a smart appliance was used according to specifications of the smart appliance (¶ 68, Lines 2-4; In this illustrative example, handling metrics 224 can be determined using  ¶ 70, Lines 1-10; The force used in closing a refrigerator door can be determined using an accelerometer. This force can be used with a specification that sets out the forces for a normal closing of the refrigerator door to determine whether the refrigerator door is being closed normally or if the refrigerator door is being slammed in an undesired manner. In another example, the force used in moving an angle of a surveillance camera can be determined with an accelerometer. Further, this force can also be used to determine whether the surveillance camera is being hit instead of being gently moved. The heating can indicate that a mechanism in the surveillance camera is jammed or lacks lubrication.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Mowatt and Anderson's property management method and system to allow for recording physical handling pattern 134 to create a history, voiding a warranty if physical handling pattern 134 indicates abusive handling of refrigerator 120, or other suitable actions (Rodriguez Bravo, ¶ 43).

Response to Remarks
Rejections under 35 U.S.C. § 112
The remarks have been fully considered, however, the Examiner respectfully disagrees with the remarks on pages 8-9. 
The remark is duplicated below for easy reference.
	“Initially, Applicant asserts that the claim does not cover any and all ways to autonomous maintenance actions. First of all, the maintenance action must be executed by a 
MPEP 2163 tells us that determining whether or not the disclosure satisfies the written description requirement for the claimed subject matter is tied to the level of skill and knowledge in the art, such that "[i]nformation which is well known in the art need not be described in detail in the specification."3 In this situation, the claim dictates that the smart appliance must have maintenance functionality that can execute an action upon itself as caused by an external computing device. Therefore, the only way in which the rejection of the Office is proper is if the skill in the art of smart appliance automation is so low such that one of ordinary skill in the art would not understand that discussing a type of automation of certain types of Internet of Things (IoT) would relate to other such automation. Applicant asserts that making use of preexisting automation capabilities of smart appliances is exceedingly well known in the industry.”
The Office have considered the limitations, individually and as a whole, to consider the Specification fails to provide with sufficient disclosure for the limitation, autonomously cause one of the plurality of smart appliances of one of the plurality of properties to execute an autonomous maintenance action that corresponds with the recommended action such that the one smart appliance executes an action upon itself. While the Applicant fails to provide any example for how the Applicant has intended for this step of autonomously cause one of the plurality of smart appliances of one of the plurality of properties to execute an autonomous maintenance action that corresponds with the recommended action such that the one smart appliance executes an action upon itself to be done. The Office have taken the consideration in light of the Specification. That is, what is the broadest reasonable interpretation for possible maintenance action that can be executed by a smart appliance, capable of being caused by external centralized controller, determined to improve the health score of a building, and action that the smart appliance can execute upon itself. Applicant’s specification discusses: for example, the controller may order a replacement part [of] or cause an appliance to execute a cleaning cycle or the like; alternatively, or additionally, the controller may schedule an appointment with a maintenance person to come in and execute a tune up or fix of one or more aspects of a property (Specification ¶ 13) and autonomously send in the appliance for maintenance rather than wait for an authorized user to confirm the maintenance in response to determining that there is less than a threshold amount of time (e.g., less than a week) before the warranty expires (Specification ¶ 18).  However, there are many other possibilities of known and unknown of maintenance action that can be executed by a smart appliance, capable of being caused by external centralized controller, determined to improve the health score of a building, and action that the smart appliance can execute upon itself. The Applicant intends to claim for the genus for the claim limitation with insufficient disclosure of possible species. 
could possibly come up with one way of performing the above-mentioned step of autonomously cause one of the plurality of smart appliances of one of the plurality of properties to execute an autonomous maintenance action that corresponds with the recommended action such that the one smart appliance executes an action upon itself, one skilled in the art would be unable to determine how the applicant has intended for this autonomously cause one of the plurality of smart appliances of one of the plurality of properties to execute an autonomous maintenance action that corresponds with the recommended action such that the one smart appliance executes an action upon itself to be done and would, therefore, be unable to determine if the applicant had possession of the invention. To put it another way, one skilled in the art would be unable to make and use the invention in the manner intended by the applicant since the applicant has failed to provide sufficient working examples of how the above steps are performed so as to cover the wide scope laid out by the claimed invention and, therefore, one skilled in the art would be unable to determine whether the Applicant had possession of the genus since insufficient species have been provided. One skilled in the art would have found that the claimed invention and corresponding specification is attempting to claim all known and unknown possibilities of performing the above-mentioned step without providing sufficient examples in the Specification to allow one skilled in the art to determine whether the Applicant had possession of such a wide scope of possibilities.
Finally, as a point of clarification, the first paragraph of 35 U.S.C. § 112 contains a written description requirement that is separate and distinct from the enablement requirement. See AriadPharms., Inc. v. Eli Lilly & Col., 598 F.3d 1336, 1340 (Fed. Cir. 2010) (en banc). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F. 2d 1555, 1562-63 (Fed. Cir. 1991). Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art and show that the inventor actually invented the claimed invention.
Therefore, the test for determining whether or not the applicant’s claims meet the § 112(a) written description requirement is possession, not whether one skilled in the art is enabled to perform the invention. Applying the above legal principles to the facts of the case at hand, the Examiner concludes that the applicant’s disclosure fails to sufficiently disclose possession at the time of the invention. Applicants’ are attempting to claim any and all ways of performing the above-mentioned steps. Thus, Applicant is attempting to claim the entire genus of performing the above-mentioned steps. Yet, the specification does not demonstrate a generic invention that achieves the claimed result because there is no disclosure of sufficient species. As the Federal Circuit has stated in Ariad:
genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the Appellant has made a generic invention that achieves the claimed result and do so by showing that the Appellant has invented species sufficient to support a claim to the functionally- defined genus. Ariad, 598 F.3d at 1349 (emphasis added).

Furthermore, Applicants’ claim to such an open-ended genus of performing the above-mentioned steps is similar to the claims at issue in Ariad that "merely recite a description of the Id. At 1353. Ariad further states that “Patents are not awarded for academic theories [and a] patent is not a hunting license. It is not a reward for the search, but compensation for its conclusion.” Id. Therefore, Ariad requires that when the applicant claims a genus, sufficient materials must be disclosed to demonstrate that the genus has in fact been disclosed which the Applicant has not.

Rejections under 35 USC § 103
The remarks have been fully considered, however, the Examiner asserts that the applicant’s arguments are directed towards amended claim limitations and are, therefore, considered moot.  However, the Examiner has responded to the amended amendments, which the arguments are directed to, in the rejection above, thereby addressing the applicant’s arguments. Although the arguments are deemed moot, the Examiner will rephrase the response below for easy reference.
On page 10 of the remark, the Applicant asserts:
“The Office conceded that neither Mowatt nor Anderson teach identifying a vacancy status, but suggests that Gross teaches identifying a vacancy status7 in a paragraph in which Gross discusses a structure ranging from "known occupied" to "known vacant" and "several grades in between."8 Gross discusses that this occupancy/vacancy data may be "known with certainty with reference to public records," or alternatively data on occupancy may be predicted via a visual analysis of "property structural element conditions,"9 where these structural elements seemingly include "overgrowth of landscaping" or "extremely weathered siding."10 Put differently, Gross seemingly teaches determining a vacancy status by either 
Therefore, Applicant asserts that one of ordinary skill in the art would not understand Gross to disclose or suggest "receiving [data] from a plurality of sensors of a plurality of smart appliances dispersed across a plurality of properties, data . .. [and] identifying . .. vacancy statuses of each property of the plurality of properties using the data." None of the other references cure this defect of Gross. For example, as conceded by the Office, Mowatt and Anderson are silent on vacancy levels, and Rodriguez Bravo is further silent regarding vacancy.”
The remarks are directed to previously presented limitation of claim 5, “wherein the statuses include a vacancy status”, which has been amended therefore is deemed moot. For clarification, the amended limitation in claim 1, recites "receiving [data] from a plurality of sensors of a plurality of smart appliances dispersed across a plurality of properties, data . .. [and] identifying . .. vacancy statuses of each property of the plurality of properties using the data." which is different than the previously presented claim 5, wherein the statuses include a vacancy status without using the received sensor data. 
The Examiner have presented in the rejection above, that Mowatt does teach "receiving [data] from a plurality of sensors of a plurality of smart appliances dispersed across a plurality of properties, data . .. [and] identifying . .. vacancy statuses of each property of the plurality of properties using the data." in paragraphs 28-29 for various sensor data are collected from appliances of the property to identify if the property is occupied from the activities of the appliances over time, which is consistent to the Application’s Specification in paragraphs 11 and 
From the bottom of page 10 to page 11, the Applicant asserts “none of the cited references, whether alone or in any proper combination, disclose or suggest “identifying ... efficiency statuses of each smart appliance of [a] plurality of smart appliances”. 
The Examiner respectfully disagrees. Mowatt discloses the system computes a score based on how well the appliance of the property can maintain temperature and humidity (see paragraph 38: “certain embodiments of the present disclosure, the score may be computed based on a derivation from 70 degrees F. and less than or equal to 20% humidity.” which the Office take the position that the score based on the ability to maintain within deviation 70 degree F. and 20% humidity are efficiency based status measurement. The Office maintains this assertion is based on the broadest reasonable interpretation of the claim limitations and in light of the Specification. That is, the Applicant’s Specification in paragraph 50, “Controller 110 may further use data from sensors 140 to determine whether respective properties have good thermal efficiency. For example, controller 110 may determine whether respective properties retain temperatures as compared to external temperatures over time (e.g., as overall usage may be less informative to a status than relative usage, as activating a furnace fifteen times across a certain time period to output X amount of BTUs (British Thermal Units) when there is a delta between an internal temperature and an external temperature of 100° F. may be better than activating a furnace five times over that same time period to output ¼×BTUs when the 

Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
Trundle (US10274382B1) is directed to a system performs proactive performance tests for an appliance before a time for an operational change in usage of the appliance. Usage data for an appliance associated with a property may be obtained. The obtained usage data indicates past activity of the appliance and present operational status of the appliance. Col. 10 Ln. 15-45, “system 100 computes an optimal time to perform a proactive test based on the weather trends and usage patterns of sensors associated with a property (240). For example, the system 100 may look for times when the property is unoccupied or the costs of running the test are modest. The system 100 may determine the property is unoccupied by tracking the patterns of sensors located within the property, such as whether lights are turned on and off, 
D. Kwon, M. R. Hodkiewicz, J. Fan, T. Shibutani and M. G. Pecht, "IoT-Based Prognostics and Systems Health Management for Industrial Applications," in IEEE Access, vol. 4, pp. 3659-3670, 2016, doi: 10.1109/ACCESS.2016.2587754.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENREN CHEN whose telephone number is (571)272-5208. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.C./Examiner, Art Unit 3689                                                                                                                                                                                                        
/RICHARD W. CRANDALL/Examiner, Art Unit 3689